El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El 10 de septiembre de 1914 comparecieron ante notario público Don Fermín Ramos y su esposa Doña Luisa Martí-nez, de una parte, y de otra, El Banco Territorial y Agrí-cola de Puerto Rico, y otorgaron una escritura pública de préstamo, con hipoteca. La escritura termina así:
“En este estado hacen constar Don Fermín Ramos y su esposa Doña Luisa Martínez que no saben firmar y con tal motivo les acom-paña y comparece en este acto su hijo Don José Ramos Martínez, mayor de edad, casado, comerciante, vecino de Trujillo Alto y al cual doy fe conocer, a cuyo Don José Ramos otorgan en este acto los comparecientes Don Fermín Ramos y Doña Luisa Martínez poder especial para que concurra a fin de firmar por ellos.
“Leída por mí el notario esta escritura a los otorgantes y al apo-derado para firmar a nombre de Don Fermín Ramos y Doña Luisa Martínez y a los testigos, la hallaron conforme, firmándola todos, entre ellos Don José Ramos a nombre de los prestatarios; y de cuanto en este instrumento público se contiene, así como de las circunstan-cias personales de los otorgantes, yo el notario autorizante doy fe. *586Firmado. José Ramos. R. Castro Gonzalez. Jaime Yilaseea. L. Abella Blanco. Signado y firmado. Juan de- Guzman Benitez. Hay un sello de rentas internas del valor de un dollar cancelado por el de la notaría.”
Presentado el documento en el registro de la propiedad, sección Ia., el registrador se negó a inscribirlo,- por medio-de la siguiente nota, contra la cual se interpuso el presente recurso gubernativo. La nota dice así:
“Denegada la inscripción del precedente documento, escritura número 122, de fecha 10 del corriente, ante el notario Don Juan de Guzmán Benitez, porque los otorgantes Don Fermín Bamos y Doña Luisa Martínez no saben firmar y a nombre de ellos lo veri-fica Don José Ramos Martínez que no es testigo instrumental, sin que las palabras con que han expresado su autorización dichos otor-gantes modifiquen la naturaleza del acto; cuyo.. defecto anulá el documento con arreglo a las secciones 14a. y 20a. de la Ley NotariaL y a la sentencia del Hon. Tribunal Supremo de Puerto Rico, fecha 23 de octubre 1912; habiéndose tomado anotación preventiva por el término legal al folio 186 vto. tomo 3°. de Trujillo Alto, finca nú-mero 173, anotación letra A, en la que además se ha consignado el defecto subsanable de no acreditarse que Doña Luisa Martínez fuera, la esposa del deudor cuando éste adquirió la -finca, no constando el nombre y apellido de ella en el registro. San Juan, P. R., 24 de septiembre de 1914. El registrador, José S. Belaval.”
La sección 14 de la Ley Notarial vigente, Leyes 1906,. p. 143, dice:
“Si los otorgantes o algunos de ellos no supiere o no pudiere firmar, lo expresará así el notario, debiendo firmar uno de los tes-tigos, escribiendo de su puño, en ante firma, que lo hace por sí come testigo, y a nombre del otorgante que no sepa o no pueda verificarlo. ’r
Y la sección 20, No. 3, en lo pertinente, expresa:
“Serán nulos los instrumentos públicos: 1°. * * *; 2o. * * * 3°. * * * o en que no aparezcan las firmas de las partes y tes-tigos cuando deban hacerlo. # *
Ante preceptos tan claros, no cabe ni siquiera discutir-la nota. Su confirmación se impone. Además, el caso noes nuevo en esta corte. En 1908, en el de Rodríguez v. El *587Registrador de Ponce, 14 D. P. R., 738, el tribunal resolvió qne “de acuerdo con la sección 14 de la Ley Notarial de marzo 8, 1906, únicamente puede firmar a nombre de nn otor-gante qne no sepa o no pneda hacerlo, nno de los testigos instrumentales, qne pueden ser más de dos” y qne “nn ter-cero qne no está incluido en la escritura como testigo de sn otorgamiento,, no pnede firmar por nn otorgante qne no sabe hacerlo.” T en 1912, en el de Villanueva et al. v. El Registrador de Arecibo, 18 D. P. R., 831, se confirmó en nn todo la doctrina sentada en el de Rodríguez, supra.
La forma ordenada por la ley, actualmente en vigor én Puerto Rico, es la misma qne la fijada por el Reglamento Notarial de octubre 29 de 1873, y está en armonía con la Real Orden de 25 de junio de 1868, citada en el “Tratado de Nota-ría” por Manuel Fernández Casado, tomo 1, p. 569. ' Se trata, pues, no sólo de una forma impuesta claramente por la ley, sino consagrada por los años.
Aleg’a el recurrente qne si bien el estatuto contiene nn medio de subsanar la dificultad qne resulta cuando nno de los otorgantes no sabe firmar, eso no excluye la adopción de cualquier otro que no sea contrario a la ley.
Si se aceptara tal teoría como buena, volvería a sancio-narse el estado de confusión que prevaleció en tiempos anti-guos y que trató precisamente de corregir y corrigió el legis-lador prescribiendo una regla fija que debe seguirse en todos los casos.
T alega además el recurrente que su caso es distinto al de Villanueva, supra, porque en el documento a que se refe-ría la resolución en el de Villanueva no aparecía, como en la escritura de 10 de septiembre de 1914, que la persona que firmaba lo hacía en concepto de apoderado y representando por tanto al otorgante y no en calidad de un testigo rogado para firmar por ignorancia de la parte. ■
Suponiendo que así fuera y aceptando que la escritura de préstamo con hipoteca pudiera considerarse también como *588de mandato especial .para firmar, ¿no sería necesario que constara la firma del mandante?
En el fondo se trata seguramente en este caso de un acto legal, de una transacción correcta. La dificultad lia surgido por haberse separado el notario del método sencillo y seguro fijado por la ley. T la consecuencia es clara: Si la firma de uno de los otorgantes no consta en la forma exigida por el estatuto, es lo mismo que si no existiera, y en tal virtud se incurre en la nulidad a que se refiere la sección 20, número 3, de la Ley Notarial antes citada.
Debe confirmarse -la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.